Citation Nr: 0610663	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  99-17 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left leg/knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to May 
1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  The RO denied the veteran's 
request to reopen the previously denied claims of entitlement 
to service connection for a right shoulder disorder, a 
psychiatric disorder, and a left leg/knee disorder.  The 
veteran timely perfected an appeal of these determinations to 
the Board.  

In an October 2000 decision, the Board reopened and denied 
the claim of entitlement to service connection for a right 
shoulder disorder.  In July 2003, the Board remanded the 
remaining issues for further development.  As such, the 
issues on appeal are as listed on the title page.

In a January 2006 action, the RO reopened and denied the 
claims of entitlement to service connection for a psychiatric 
disorder and a left leg/knee disorder.

On June 30, 2003, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2005).  

The issues of entitlement to service connection for a 
psychiatric disorder and entitlement to service connection 
for a left leg/knee disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The August 1996 rating decision, which, in part, denied 
service connection for a psychiatric disorder and a left 
leg/knee disorder, is final.

2.  The evidence received since the August 1996 rating 
decision includes evidence which was not previously 
considered and which bears directly and substantially on the 
specific matter of whether the veteran's psychiatric disorder 
is related to service, and, when considered alone or together 
with all of the evidence of record, it has significant effect 
upon the facts previously considered.

3.  The evidence received since the August 1996 rating 
decision includes evidence which was not previously 
considered and which bears directly and substantially on the 
specific matter of whether the veteran's left leg/knee 
disorder is related to service, and, when considered alone or 
together with all of the evidence of record, it has 
significant effect upon the facts previously considered.


CONCLUSION OF LAW

1.  The evidence received since the RO denied the claim of 
entitlement to service connection for a psychiatric disorder 
in August 1996 is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. § 3.104(a) (2005).  

2.  The evidence received since the RO denied the claim of 
entitlement to service connection for a left leg/knee 
disorder in August 1996 is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001); 38 C.F.R. § 3.104(a) (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), and its implementing regulations 
are "potentially applicable to claims pending on the date of 
the VCAA's enactment."  See Holiday v. Principi, 14 Vet. 
App. 280, 290 (2001); 66 Fed. Reg. 45,620 (August 29, 2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Notably, however, the regulations create an exception to the 
applicability rule with respect to VA assistance in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620 (Aug. 29, 2001).  In effect, this exception applies to 
any claim to reopen a finally adjudicated claim received on 
or after August 29, 2001.  Id.  

In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim" for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Secretary specifically provided that the 
amendment to section 3.156(a) would be applicable to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001, thereby creating another exception to the 
applicability rule.  Id.  

As the veteran's request to reopen his claims was received 
prior to August 29, 2001, the implementing and amended 
regulations do not apply for the purpose of determining 
whether the veteran in this case has submitted new and 
material evidence sufficient to reopen his claims.  Id.; cf. 
Karnas v. Derwinski.  

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In an August 1996 rating decision, the RO, in part, denied 
service connection for a psychiatric disorder and a left 
leg/knee disorder.  The veteran was notified of the decision 
later that month.  The veteran did not appeal within one year 
of the date of the above notice.  Thus, the August 1996 
rating decision is final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2005).  Therefore, new and 
material evidence is needed to reopen the claims.  See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001) 
(effective prior to August 29, 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Therefore, VA must review all of the evidence submitted since 
the August 1996 rating decision in order to determine whether 
the claims may be reopened.  See Hickson, supra.  

A Psychiatric Disorder

The evidence of record at that time contained a pre-induction 
report of medical history with a diagnosis of psychoneurosis, 
an April 1970 service medical record entry showing complaints 
of dizziness and thought disorder and a notation that the 
veteran appeared to be having illusions and trouble 
remembering, and a separation examination report showing a 
normal psychiatric evaluation.  Post-service medical evidence 
showed treatment for a psychiatric disorder but not that it 
was related to service.  Thus, the evidence needed to reopen 
this claim is evidence that tends to show that the veteran 
has a psychiatric disorder related to service.

The pertinent evidence received since the August 1996 rating 
decision consists of a July 2004 VA psychiatric examination 
report.  The report reflects that the history, as provided by 
the veteran, would certainly indicate that the veteran's 
psychiatric disorder is related to his military service.

The above evidence is new and material because it suggests 
that the veteran's psychiatric disorder may be related to 
service.  It is not merely cumulative of earlier information 
and evidence because the evidence of record at the time of 
the earlier RO decision did not contain medical evidence 
linking his psychiatric disorder to service.  Thus, this 
evidence is new and material as contemplated by 38 C.F.R. 
§ 3.156(a) and provides a basis to reopen his claim for 
service connection for a psychiatric disorder.  38 U.S.C.A. 
§ 5108.

The Board finds that the veteran is not prejudiced by its 
consideration of the matter of whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection for a psychiatric 
disorder because the outcome of this particular matter 
represents a favorable action by the Board.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

A Left Leg/Knee Disorder

The evidence of record at the time of the August 1996 rating 
decision showed that the veteran complained of left knee pain 
in service in June 1970, that he was given a provisional 
diagnosis of hemarthrosis of the left knee, and that he had a 
normal evaluation of the lower extremities at his separation 
examination.  Post-service medical evidence showed no 
complaints or treatment for a left leg/knee disorder.  Thus, 
the evidence needed to reopen this claim is evidence that 
tends to show that the veteran currently has a left leg/knee 
disorder and that it is related to service.  

The pertinent evidence received since the August 1996 rating 
decision consists of a July 2004 VA orthopedic examination 
report.  The report contains a diagnosis of early 
degenerative arthritis involving the patella femoral portion 
of the left knee, post-traumatic, and the opinion that the 
veteran's description of injury, current physical findings, 
and documentation noted on the MRI report all lead to the 
conclusion that it is as likely as not that the veteran's 
current knee condition is related to the injury described 
while he was on active duty at Fort Lee in 1970.

The above evidence is new and material because it shows that 
the veteran currently has a left leg/knee disorder and 
suggests that the disorder may be related to service.  It is 
not merely cumulative of earlier information and evidence 
because the evidence of record at the time of the earlier RO 
decision did not contain medical evidence linking his left 
leg/knee disorder to service or even that he had a current 
disorder.  Thus, this evidence is new and material as 
contemplated by 38 C.F.R. § 3.156(a) and provides a basis to 
reopen his claim for service connection for a left leg/knee 
disorder.  38 U.S.C.A. § 5108.

The Board finds that the veteran is not prejudiced by its 
consideration of the matter of whether new and material 
evidence has been received to reopen a previously denied 
claim of entitlement to service connection for a left 
leg/knee disorder because the outcome of this particular 
matter represents a favorable action by the Board.  See, 
e.g., Bernard, supra; Soyini, supra.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened, and to this extent the appeal is granted.

New and material evidence having been received, the claim of 
entitlement to service connection for a left leg/knee 
disorder is reopened, and to this extent the appeal is 
granted.





REMAND

Having reopened the veteran's claims, the Board may consider 
the merits of the claims only after ensuring that the veteran 
has received the notice and assistance contemplated by the 
VCAA and its implementing regulations.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2005).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
rating or effective date for the disabilities on appeal.  As 
these questions are involved in the present appeal, this case 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that informs the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and also includes an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

The Board observes that fulfillment of the statutory duty to 
assist under the VCAA also requires VA to provide a medical 
examination when such an examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
is necessary to make a decision on the claim when the record 
(1) contains competent evidence that the claimant has a 
current disability or persistent or recurrent symptoms of the 
disability, (2) indicates that the disability or symptoms may 
be associated with the claimant's active duty, and (3) does 
not contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 3.159(c)(4).

With respect to the veteran's psychiatric disorder, the Board 
notes that the July 2004 VA psychiatric examination report 
reflects that the examiner was not able to find the veteran' 
service medical records, to include the pre-induction and 
separation examination reports.  As the examiner's opinion 
was not based on a complete review of the veteran's claims 
file, the RO should obtain a new medical opinion regarding 
the etiology of the veteran's psychiatric disorder.  

With respect to the veteran's left leg/knee disorder, the 
Board notes that the July 2004 VA orthopedic examination 
report reflects that the examiner did not review the 
veteran's service medical records.  As the examiner's opinion 
was not based on a complete review of the veteran's claims 
file, the RO should obtain a new medical opinion regarding 
the etiology of the veteran's left leg/knee disorder.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Thus, in addition to the action 
requested below, the RO should undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to readjudicating the veteran's claims.

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issues of 
entitlement to service connection for a 
psychiatric disorder and entitlement to 
service connection for a left leg/knee 
disorder, the RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006).

2.  The veteran's claims file, to include 
a copy of this REMAND, is to be referred 
to the examiner who completed the July 
2004 VA psychiatric examination report.  
Based on a review of the record, to 
include the veteran's service medical 
records contained in the manilla envelop 
(particularly the pre-induction reports of 
medical history and medical examination, 
the April 1970 entry in the service 
medical records, and separation reports of 
medical history and medical examination), 
the examiner is asked to address the 
following:

(a).  Does the veteran currently have a 
psychiatric disorder?  (Please specify the 
diagnosis).

(b).  If the veteran currently suffers 
from a psychiatric disorder, did this 
condition increase in severity during the 
veteran's period of active military 
service from March 1970 to May 1973?

(c).  If the examiner finds that the 
psychiatric disorder increased in severity 
during service, the examiner should 
specify whether such increase was due to 
the natural progression of the condition.

(d).  The examiner should also express an 
opinion as to whether any current 
psychiatric disorder is in any way related 
to the veteran's military service.

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

If the examiner who completed the July 
2004 VA psychiatric examination report is 
not available, another physician with 
appropriate expertise may furnish the 
necessary review and opinion.

3.  The veteran's claims file, to include 
a copy of this REMAND, is to be referred 
to the examiner who completed the July 
2004 VA orthopedic examination report.  
Based on a review of the record, to 
include the veteran's service medical 
records contained in the manilla envelop 
(particularly the pre-induction reports of 
medical history and medical examination, 
the June 1970 entry in the service medical 
records, and separation reports of medical 
history and medical examination), the 
examiner should state whether it is at 
least as likely as not that the veteran's 
current left leg/knee disorder is related 
to service.  The examiner should also 
specifically opine whether any left 
leg/knee disorder found is at least as 
likely as not related to the veteran's 
hemarthrosis of the left knee in service.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

If the examiner who completed the July 
2004 VA orthopedic examination report is 
not available, another physician with 
appropriate expertise may furnish the 
necessary review and opinion.

4.  After the foregoing, the RO should 
readjudicate the issues of entitlement to 
service connection for a psychiatric 
disorder and entitlement to service 
connection for a left leg/knee disorder.

5.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


